Order unanimously affirmed, with costs. Memorandum: This action is before us for the second time (see Broome v Horton, 47 AD2d 808). The third-party plaintiffs have repleaded their cause of action to allege that the third-party defendants are the infant plaintiffs grandparents, that *1031at the time of the accident the infant was under the care and control of the grandparents and that they were responsible for his welfare. The order denying the motion to dismiss the amended third-party complaint is affirmed for the reasons stated in the decision at Special Term, Smith, J. (see 83 Misc 2d 1002; see, also, Barrera v General Elec. Co., 84 Misc 2d 901). (Appeal from order of Supreme Court, Yates County—dismiss third-party . complaint.) Present—Marsh, P. J., Moule, Simons, Goldman and Witmer, JJ.